DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Oath/Declaration
The Oath/Declaration submitted on 11/07/2019 is noted by the Examiner.

Drawings
The drawings are objected to because:

    PNG
    media_image1.png
    544
    663
    media_image1.png
    Greyscale
Numerals 140, 250, 260 and 266 seem to be all pointing to the same element or area, as replicated in Fig. 2 below. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



    PNG
    media_image2.png
    581
    530
    media_image2.png
    Greyscale
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by UNIV SHANGHAI COMMUNICATION [herein after Uni] CN1292229.  
Regarding claims 1 and 18, Uni discloses an assembly and method comprising: at least one drive wheel (11, 12) configured to roll against a hoistway rail (18) of an elevator system; and a drive mechanism (see Fig. 2 below) supported by the assembly and configured to drive the at least one of drive wheel (11), the (3, Fig. 1).
 Regarding claim 2, Uni further discloses the at least one drive wheel (11) comprises a plurality of drive wheel (9, 10) configured to roll against respective ones of a plurality of side surfaces of the hoistway rail (18).
Regarding claim 3, Uni further discloses a wheel biasing member biases (14) the plurality of drive wheel (11, 12) toward one another to provide a pinch load against the hoistway rail (18) when positioned against the hoistway rail (18).
Regarding claim 4, Uni further discloses the wheel biasing member (14) being a spring (Fig. 2 above).
Regarding claim 5, Uni further discloses including a plurality of drive-wheel tracks that converge toward one end of the assembly, and the plurality of drive wheel (11, 12) move toward the one end of the assembly in the plurality of drive-wheel (11, 12) tracks responsive to the wheel biasing member biasing (14) the drive wheel (11, 12) toward one another, thereby increasing pressure against the hoistway rail (18). 

    PNG
    media_image3.png
    556
    375
    media_image3.png
    Greyscale
Regarding claim 6, Uni further discloses a guide implement (see adjacent Fig. 1) configured to maintain an orientation of the assembly along the hoistway rail (18). 
Regarding claim 7, Uni further discloses the guide implement (see adjacent Fig. 1) includes an alignment-biasing member configured to apply a biasing force that urges the assembly toward the hoistway rail (18), thereby maintaining the orientation of the assembly against the hoistway rail (18).
Regarding claim 8, Uni further discloses the alignment-biasing member (1) implement includes one or more magnets (11, 12) configured to apply a biasing force that urges the assembly toward the hoistway rail (18), thereby maintaining the orientation of the assembly against the hoistway rail (18).
Regarding claims 9 and 19, Uni further discloses the one or more magnets (11, 12) are a plurality of magnets spaced along a height of the assembly (Figs. 1-2).
Regarding claim 10, Uni further discloses including a magnet carrier (15 & 16 - could be consider as housing due to the fact that it’s a casing that encloses and protects a piece of equipment) that is movable by an actuator (spring 14) to move the plurality of magnets (11,12).
Regarding claim 11, Uni further discloses the guide implement (see Fig. 1 above) includes one or more guide wheels (7-10) configured to roll against the hoistway rail (18) when the assembly is disposed against the hoistway rail (18).
Regarding claims 12 and 20, Uni further discloses the guide implement (see Fig. 1 above) includes one or more guide slides (see Fig. 1 above) that are configured to slide against the hoistway rail (18).
Regarding claim 13, Uni further discloses the one or more guide slides (see Fig. 1 above) includes a plurality of guide slides that are configured to slide against respective ones of the plurality of side surfaces of the hoistway rail (18).
Regarding claim 14, Uni further discloses a plurality of guide-slide tracks, and the plurality of guide slides (see Fig. 1 above) are configured to move along respective ones of the plurality of guide-slide tracks, thereby positioning the plurality of guide slides closer to or further from one another (Figs. 1-3).
Regarding claim 15, Uni further discloses the one or more sensors (3) being a 3D scanner “photoelectric position sensor - a light transmitter, often infrared, and a photoelectric receiver”.

    PNG
    media_image4.png
    304
    374
    media_image4.png
    Greyscale
Regarding claim 16, Uni further discloses a body that defines an L-bracket; and when the assembly is positioned on the hoistway rail (18): the one end of the body is a vertical top of the body and the other end of the body is a vertical bottom of the body; one member of the L-bracket is vertical (see adjacent Fig. 1), and another member of the L- bracket is horizontal (see adjacent Fig. 1); and the one or more of drive-wheels are rotationally connected to the one member and the one or more sensors being mounted to the other member (see adjacent Fig. 1). 
Regarding claim 17, Uni further discloses a hoistway rail (18) and the assembly of claim 1, the assembly being disposed against the hoistway rail (18, Fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042. The examiner can normally be reached M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855